              Case 1:19-cv-01540-TNM Document 13 Filed 10/01/19 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


CRYSTAL B. NWANERI,

                         Plaintiff,
    v.

QUINN EMANUEL URQUHART &                              Case No. 1:19-cv-01540-TNM
SULLIVAN, LLP

                         Defendant.


                      NOTICE OF INABILITY TO CONTACT OR SERVE
                           PRO SE PLAINTIFF IN PAPER FORM

         PLEASE TAKE NOTICE that Defendant Quinn Emanuel Urquhart & Sullivan, LLP

(“Quinn Emanuel”) could not contact or serve Plaintiff Crystal B. Nwaneri (“Ms. Nwaneri”)

with various filings in paper form because Ms. Nwaneri did not provide a valid mailing

address in the Complaint (the “Provided Address”).

         1.       In accordance with Rule 4(B)(ii) of the Court’s Standing Order (Dkt. 4), Quinn

Emanuel has unsuccessfully attempted to serve Ms. Nwaneri in paper form. On September

6, 2019, Quinn Emanuel sent by certified mail the Notice of Appearance by Richard Smith

and Quinn Emanuel’s Corporate Disclosures (the “September 5 Filings”) to the Provided

Address. Ex. A (Sept. 5 USPS Tracking). Additionally, on September 9, 2019, Quinn

Emanuel sent by certified mail the Motion to Dismiss and Sara Clark’s Motion for Leave to

Appear Pro Hac Vice (the “September 6 Filings”) to the Provided Address. Ex. B (Sept. 6

USPS Tracking). On September 11, 2019, USPS unsuccessfully attempted to deliver the

September 5 Filings. Ex. A. On September 12, 2019, USPS attempted—but failed—to

deliver both the September 5 and September 6 Filings as no authorized recipient was

available; as such, USPS left a Notice at the Provided Address related to each. See Ex. A; Ex.
                                                 1
             Case 1:19-cv-01540-TNM Document 13 Filed 10/01/19 Page 2 of 4




B. The next day, USPS reviewed their database and confirmed that Ms. Nwaneri was not

associated with and did not live at the Provided Address. See Ex. A (as denoted by “Addressee

Unknown”). Thus , both the September 5 and September 6 Filings were then “Return[ed] to

Sender” as “Attempted—Not Known” and “Unable to Forward.” Ex. C (Sept. 5 Scanned

Certified Mail); Ex. D (Sept. 6 Scanned Certified Mail).

        2.       Ms. Nwaneri is an active member of the D.C. bar, has clerked for the United

States District Court for the District of South Carolina and the United States Court of Appeals

for the Seventh Circuit, and practiced law for at least almost ten years. Dkt. 1. Thus, Ms.

Nwaneri should be well acquainted with her obligations as a party to this litigation and should

not be awarded the latitude afforded to a typical unsophisticated pro se plaintiff. See generally

Mann v. Castiel, 681 F.3d 368, 376–77 (D.C. Cir. 2012) (upholding that the “additional

latitude [] typically afford[ed to] pro se litigants to correct defects in service of process was

unwarranted [because] the two pro se plaintiffs had been notified of the requirements . . . and

appeared not to be the typical, unsophisticated pro se litigants, but businessmen with extensive

litigation experience, one of whom had formal legal training.”).

        3.       Even if treated as a typical pro se plaintiff, Ms. Nwaneri still has an obligation

to notify the Court of any change of address. See LCvR 5.1(c)(1) (“[n]otice of a change in

address [of] . . . a party not represented by an attorney must be filed within 14 days of the

change.”) (emphasis added); see also Crawford v. Doe, 87-cv-1211, 1987 WL 20245, at *1

(D.D.C. Nov. 6, 1987) (where a Local Rule “requires a party not represented by counsel, such

as plaintiff, to file with the Court a notification of change of address . . . [t]he fact that plaintiff

is acting pro se does not discharge his duties to abide by the rules of the court in which he

litigates.”) (internal citation and formatting omitted). She has failed to meet this obligation.



                                                   2
             Case 1:19-cv-01540-TNM Document 13 Filed 10/01/19 Page 3 of 4




        4.       Moreover, Quinn Emanuel has wholesale been unable to contact Ms. Nwaneri.

For example, on September 25, 2019, Quinn Emanuel called the phone number Ms. Nwaneri

provided in the Complaint to request an updated address to serve. Ms. Nwaneri did not

answer. Despite Quinn Emanuel leaving a voicemail requesting that she return the call, Ms.

Nwaneri has failed to do so.

        5.       Ms. Nwaneri has been likewise unresponsive to email. On August 23, 2019,

Quinn Emanuel emailed Ms. Nwaneri at cbnwaneri@gmail.com, the email address provided

in the Complaint and registered with ECF to receive electronic mail, about her availability for

a Rule 26 mandatory conference. Ex. E (Aug. 23 email from S. Clark to C. Nwaneri). To

date, Ms. Nwaneri has not responded. Ms. Nwaneri has also failed to respond to the courtesy

electronic copies Quinn Emanuel has emailed her of each filing.1


Dated: October 1, 2019                                     Respectfully submitted,


                                                           /s/ Richard C. Smith
                                                           Richard C. Smith (DC Bar No. 498177)
                                                           richardsmith@quinnemanuel.com
                                                           QUINN EMANUEL URQUHART &
                                                           SULLIVAN, LLP
                                                           1300 I Street NW, Suite 900
                                                           Washington, District of Columbia 20005
                                                           Tel: (202) 538-8000
                                                           Fax: (202) 538-8100

                                                           Attorney for Defendant Quinn Emanuel
                                                           Urquhart & Sullivan, LLP




        1
            See Ex. F (Sept. 5 email from D. Green to C. Nwaneri, attaching the Notice of Appearance by Richard
Smith and Quinn Emanuel’s Corporate Disclosures); Ex. G (Sept. 6 email from D. Green to C. Nwaneri, attaching
the Motion to Dismiss and Sara Clark’s Motion for Leave to Appear Pro Hac Vice).

                                                       3
         Case 1:19-cv-01540-TNM Document 13 Filed 10/01/19 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 1st day of October, 2019, I filed the foregoing document

electronically with the Clerk of the Court using the ECF system, and caused to be served by email

and first class mail a copy of the foregoing document on:

                                      Crystal B. Nwaneri
                                        8297 Delhi Rd
                                  North Charleston, SC 29406
                                   cbnwaneri@gmail.com

                                                /s/ Richard C. Smith
                                                Richard C. Smith




                                                4
